DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for foreign priority (JAPAN 2017-227190 11/27/2017) as claimed in this application under 35 U.S.C. 119(a)-(d) or (f), is acknowledged.  
Applicant’s claim for PCT (PCT/JP2018/038875 10/18/2018) as claimed in this application under 35 U.S.C. 371, is acknowledged.  

Drawings
The drawings filed on 5/26/20 are noted.  
New corrected drawing is required in this application because figure 6 texts should be readable in with bigger font in black (color). For example, please see figure 5 texts with proper fonts with readable size. Applicant is suggested to use the same fond of figure 5 in figure 6, even if the figure 6 would require more than one page. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
Claims 1-21 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,
an endoscope system comprising:

a processor configured to perform image processing on endoscope image data acquired by an endoscope, which is inserted in a subject and observes an inside of the subject; and

a terminal device communicating with the processor, the terminal device including:

a transceiver configured to transmit identification information identifying the terminal device to the processor and receive, from the processor, processor identification information identifying the processor, and

a controller configured to:

determine whether the processor is a connection destination configured to perform two-way communication, based on the received processor identification information,

authenticate whether a user of the terminal device is a predetermined registered user by analyzing data obtained by the terminal device from the user, and

allow two-way communication between the processor and the terminal device in response to the processor being determined as the connection designation to perform two-way communication and in response to authenticating the user of the terminal device.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adair 20170302874 discloses 
[0084] Now turning to a discussion of the endoscope of the second embodiment, attention is first directed to FIG. 6. In this second embodiment, like reference numerals denote matching elements from the endoscope of the first embodiment. The endoscope of the second embodiment also can be characterized as a common or generic endoscope except for the imaging device and the wireless communications means incorporated in this second embodiment. FIG. 6 more specifically illustrates the arrangement of the imaging device wherein processing of the image signals is conducted within the endoscope such that a post-video signal is ready for transmission to a display monitor. As shown, video processing board 50 is mounted adjacent the image sensor 40 in the distal tip of the endoscope. As discussed above, one or more supplementary boards 60 may also be mounted adjacent the video processing board 50 for further processing of the image signals to produce a post-video signal of a desired format. Alternatively, and as further discussed below, some or all of the processing circuitry may be mounted within the handle 12, in a specified portion of the channel 13. There is ample room within channel 13, or some other bore which could be formed in the handle to receive processing circuitry. The construction of the distal tip of the endoscope in the second embodiment can be the same as in the first embodiment. Thus, steering wires (not shown) and circumferentially spaced light fibers (not shown) may be incorporated in the endoscope. Cable 32 carrying the post-video signals electrically connects to a transceiver radio element 170 which is housed within channel 13 towards the proximal end of the handle 12. Transceiver radio element 170 conditions the post video signals in accordance with the desired wireless standard. More specifically, the transceiver radio element adds a high frequency carrier signal and baseband protocol to the post video signals, and then wirelessly transmits the post video signals via antennae 174 to the transceiver radio module 178. The transceiver radio module 178 authenticates the received signals, strips the signals of the carrier frequency, and then routs the signals in the final video format to a display monitor 196. It should also be understand that the communications between the transceiver radio element 170 and the transceiver radio module 178 are not simply one-way communications; rather, the communications are two way in accordance with the Bluetooth standard or IEEE standard. For example, not only does the transceiver radio element 170 transmit image signals, but the transceiver radio element 170 also receives and processes authentication signals from the radio transceiver module 178. Similarly, not only does the transceiver radio module 178 receive and process image signals, but the module 178 also transmits authentication signals. A power switch (not shown) may also be incorporated within the endoscope to selectively energize or de-energize the image sensor 40 and the transceiver radio element 170.
Chen et al., CN 207356062 U, discloses,
The utility model claims a wireless therapy endoscope, comprising an endoscope and a rack, the endoscope comprises a handle body, a bendable detecting tube and a camera, can bend one end of the detecting tube body is fixedly connected with the handle; capable of bending in the other end of the detection pipe fixed with camera; the handle body is provided with a controller, light source, power supply and wireless signal transceiver, a camera, a light source, a wireless signal transceiver and a power supply are electrically connected with the controller, a handle body and a bending detecting tube is distributed with a light guide fiber. one end of the light guide optical fibre is connected with the light source, and the other end of the light guide fibre is arranged at the surrounding of the camera; the rack comprises a pedestal, a supporting rod, a heating sleeve and a fixer. the utility model does not need all kinds of line, reduce the restriction of the endoscope, reducing operation difficulty of doctor; besides, this utility model is provided with a heating jacket, it can prevent patients caused by ice-cold , influence the doctors, and even damage to the inner ear structure.


Adair, Chen and the additional art of record do not at least teach or suggest allow two-way communication between the processor and the terminal device in response to the processor being determined as the connection designation to perform two-way communication.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims TBD recite similar subject matter. Consequently, independent claims 18 and 21 and their respective dependent claims 2-17, 19-20, are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496